Citation Nr: 1109409	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  08-01 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to PTSD.

3.  Entitlement to service connection for bilateral eye disability.

4.  Entitlement to service connection for allergic rhinitis/sinusitis.

5.  Entitlement to service connection for bilateral ankle disability.

6.  Entitlement to service connection for lower back disability.

7.  Entitlement to an initial compensable evaluation for bilateral hearing loss disability. 

8.  Entitlement to an effective date earlier than February 16, 2005, for an award of service connection, and a 50 percent rating, for PTSD. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to December 1969.  He had National Guard service from 1976 to December 1999.

These matters come before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with an initial rating assigned following a grant of service connection (so-called "original ratings"), and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as some of the questions currently before the Board were placed in appellate status by a notice of disagreement expressing dissatisfaction with an original rating assignment, the Board has characterized the rating issues on appeal as claims for higher initial evaluations of original awards.  Analysis of these issues requires consideration of the rating to be assigned effective from the date of award of service connection for the claims.
.

The issues of  entitlement to service connection for hypertension, to include as secondary to PTSD, entitlement to service connection for bilateral eye disability, entitlement to service connection for allergic rhinitis/sinusitis, entitlement to an initial compensable evaluation for bilateral hearing loss disability, entitlement to an effective date earlier than February 16, 2005 for an award of service connection and a 50 percent rating for PTSD, and entitlement to an initial evaluation in excess of 50 percent for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is less than credible with regard to the onset of his symptoms of back pain.

2.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has a current back disability causally related to active service.

3.  The Veteran is less than credible with regard to the onset of his symptoms of bilateral ankle pain.

4.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has a current bilateral ankle disability causally related to active service.


CONCLUSIONS OF LAW

1.  Bilateral ankle disability was not incurred in, or aggravated by, active service, and arthritis may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103A, 5107(b); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 3.307, 3.309 (2010).

2.  A back disability was not incurred in, or aggravated by, active service and arthritis may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103A, 5107(b); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010; 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.   

In VA correspondence, dated in April 2005, VA informed the appellant of what evidence was required to substantiate his service connection claims adjudicated on the merits herein, and of his and VA's respective duties for obtaining evidence.  The correspondence was deficient in that it did not inform the appellant that disability ratings and/or effective dates would be assigned if service connection was warranted.  The Board finds that the Veteran has not been prejudiced by this lack of notice, as the Board, in the decision below, denies the Veteran's claims for entitlement to service connection for these disabilities.  Therefore, the Veteran cannot have been prejudiced by a lack of notice as to criteria for assignment of an effective date and disability rating.  See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), private and VA examination and treatment records, and the statements of the Veteran.  The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding pertinent evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

The Veteran avers that there are STRs missing from his files.  The claims folder includes STRs from 1966, 1967, 1968, 1969, 1982, 1986, 1995, 1996, 1998, and 1999.  In addition, it includes statements from the U.S. Army Medical Department Activity at Ft. Meade, Maryland, the Branch Health Clinic in Atlanta, Georgia, an October 2005 RO formal finding of unavailability of any records, and a March 2006 RO formal finding of unavailability of records.  The Veteran has not averred that he received any treatment for his back or his ankles for which there would be any additional medical records.  He has not specifically identified any missing records for these disabilities.  Based on the foregoing, the Board finds that VA does not have a further duty to attempt to obtain any additional records.  

The Board has considered whether VA examinations and opinions on the issues of entitlement to service connection for a back disability, and entitlement to service connection for bilateral ankle disability, are warranted, but finds that they are not.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As discussed in further detail below, the Board finds that there is no competent credible evidence that the Veteran had a back injury in service, no credible evidence of continuity of symptomatology of a back disability or bilateral ankle disability since service, and no competent credible evidence which indicates that the Veteran has a current disability or current symptoms causally related to active service.  Thus, examinations under McLendon are not warranted.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal criteria

Service connection in General

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the pertinent medical evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Bilateral ankle disability

The first element for service connection is evidence of a current disability.  The evidence of record does not reflect that the Veteran has a current bilateral ankle disability.  The Veteran has stated that he has bilateral ankle pain.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Board notes that even if the Veteran had a current bilateral ankle disability, there is no competent credible evidence which causally relates any such disability to active service.  The Veteran avers that in 1966, while in Texas, he fell off a helicopter and experienced soreness and swelling in both ankles.  He has stated that he began experiencing soreness and pain during exercise, jogging, extended walking, standing for extended periods of time, standing on ladder rungs, and when piloting helicopters for extended periods.  

A service treatment record, dated in July 1966 in Texas, reflects that the Veteran had a bruised foot.  It was noted that he had injured it on Friday.  The clinical record is from a Monday.  The record reflects that x-ray examination was negative.  The Veteran was to use an ace wrap and wintergreen.  A STR dated the next day reflects that the Veteran was cleared for flight.  There is no clinical evidence that the Veteran had complaints of both ankles.  There is no clinical evidence that the Veteran sought further treatment for his foot.  As noted above, he was cleared for flight duty within three days of his injury.  Thus, the evidence reflects that the Veteran's July 1966 foot injury was acute and transitory.

The Veteran's February 1967 report of medical examination reflects that upon clinical examination, his feet were noted to be normal.

The Veteran's December 1969 report of medical examination reflects that upon clinical examination, his feet were noted to be normal.  

A February 1982 report of medical examination notes that the Veteran's feet, upon clinical examination, were normal.  It was noted that the Veteran wore corrected spectacle lenses for flying and that the Veteran "denies all other medical and surgical history".  The Veteran was qualified for flying.

A January 1986 report of medical examination reflects that the Veteran's feet, upon clinical examination, were normal.  It was noted that the Veteran was not qualified for flight status due to high frequency hearing loss. 

An April 1996 report of medical history reflects that the Veteran denied any foot trouble, bone, joint, or other deformity, lameness, cramps in legs, arthritis, rheumatism, or bursitis.  He also wrote that his health was "excellent".  He reported that he did not take any medications.  He further reported that his only aeromedical waiver was for sensorneural hearing loss.  The physician's summary notes "excellent health".  The April 1996 report of medical examination reflects that the Veteran had sensorneural hearing loss and increased optic pressure.  It is negative for any ankle disability or complaints.  Upon clinical examination, it was noted that his feet were normal.  

A January 1999 report of medical history reflects that the Veteran denied that he had ever had arthritis, rheumatism, or bursitis, bone, joint or other deformity, foot trouble, swollen or painful joints, or cramps in the legs.  The Board finds it significant that he did note other medical conditions, and wrote notations on the report form, such as wearing corrective lenses, eye trouble (IOP), hearing loss (waiver), hay fever or allergic rhinitis (shots) and high or low blood pressure.  A January 1999 report of medical examination reflects that upon clinical examination, his feet were noted to be normal.  The Veteran's last active duty service in the Army National Guard was in 1999.

There is no clinical evidence of record of bilateral ankle injury.  As noted above, the Veteran has averred his injury began in 1966; however his claim form indicates that his disability began in 1990.  In addition, a June 2005 psychiatric report reflects that the Veteran had reported that he had a broken ankle in 1975 secondary to a fall.  The Board notes that there is no clinical evidence of record that the Veteran has ever had a broken ankle.  The Veteran's March 1996 and January 1999 reports of medical history reflects that he denied ever having had a broken bone.  

The Board finds that the Veteran is less than credible with regard to continuity of symptomatology since service.  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the Board finds that the Veteran is competent to report that he has had bilateral ankle pain.  However, the Board finds that any statement by the Veteran that he has had painful ankles since service is less than credible when considered with the record as a whole.  There is no competent credible evidence of record that the Veteran has a current bilateral ankle disability or that he has had such a disability since service.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  In the present case, not only is there a lack of evidence in the Veteran's STRs, but the Veteran specifically denied joint, foot, and bone complaints in his reports of history dated in April 1996 and January 1999.  Thus the evidence of record, both clinical and lay, is against a finding of continuity of symptomatology since service.  In addition, there is no clinical evidence of record that the Veteran has a current bilateral ankle disability causally related to active service. 

As noted above, the Veteran has averred that some of his STRs are missing.  Where a portion of the service records cannot be located, through no fault of the Veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit- of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating a current disability to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  There is no such probative nexus opinion in the present claim.

The Veteran may sincerely believe that he has a bilateral ankle disability due to active service; however, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value. Espiritu supra.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and service connection for a bilateral ankle disability is not warranted. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Back Disability

The first element for service connection is evidence of a current disability.  The evidence of record does not reflect that the Veteran has a current back disability.  The Veteran has stated that he has back pain.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Board notes that even if the Veteran had a current back disability, there is no competent credible evidence which causally relates any such disability to active service.  The Veteran's STRs are negative for a back injury.  The Veteran averred that in 1966, while in Texas, he fell off a helicopter and injured the small of his back.  He further states he feels that his numerous flight hours spent in combat helicopters aggravated his back pain.  He noted that his back condition continued to worsen throughout his career.  He noted that he has constant back pain in the small of his back.  

An STR, dated in July 1966 in Texas, reflects that the Veteran had a bruised foot.  An STR dated the next day reflects that the Veteran was cleared for flight.  Additional STRs reflect that the Veteran had allergic reactions and a cold.  The Veteran's records are negative for any complaints of pain or injury of the back.

The Veteran's February 1967 report of medical examination reflects that upon clinical examination, his spine was noted to be normal.

The Veteran's December 1969 report of medical examination reflects that upon clinical examination, his spine was noted to be normal.  

A February 1982 report of medical examination notes that the Veteran's spine, upon clinical examination, was normal.  It was noted that the Veteran wore corrected spectacle lenses for flying and that the Veteran "denies all other medical and surgical history".

A January 1986 report of medical examination reflects that the Veteran's spine, upon clinical examination, was normal.  It was noted that the Veteran was not qualified for flight status due to high frequency hearing loss. 

An April 1996 report of medical history reflects that the Veteran denied any recurrent back pain.  He also wrote that his health was "excellent".  He reported that he did not take any medications.  He further reported that his only aeromedical waiver was for sensorneural hearing loss.  The physician's summary notes "excellent health".  The April 1996 report of medical examination reflects that the Veteran had sensorneural hearing loss and increased optic pressure.  It is negative for any complaints of the back.  Upon clinical examination, it was noted that his spine was normal.  

A January 1999 report of medical history reflects that the Veteran denied that he had ever had recurrent back pain or any back injury.  The Board finds it significant that he did note other medical conditions and wrote notations on the report form, such as wearing corrective lenses, eye trouble (IOP), hearing loss (waiver), hay fever or allergic rhinitis (shots) and high or low blood pressure.  A January 1999 report of medical examination reflects that upon clinical examination, his spine was noted to be normal.  The Veteran's last active duty service in the Army National Guard was in 1999.

The earliest clinical evidence of back complaints or injuries is an August 1999 private clinical record which reflects "2-3 days ago working on fence - twisted.  Onset 24 hours later left low back pain.  Certain motions set off spasm - areas tender.  Able to sleep except when changing position."  The assessment was left flank pain - muscular strain.  A follow up record in September 1999 reflects "left low back knot - much better but still painful.  No help from Relafen.  Moving slowly.  Less discomfort once muscle loosens."  The assessment was low back pain - suspect muscular.  The record is entirely negative for any reference to continued back pain since service or an in-service back injury.  The Board finds that if the Veteran had suffered from back pain due to service, it would have been reasonable for him to have noted it when he sought treatment for his back in 1999.  

The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the Board finds that the Veteran is competent to report that he has had a painful back.  However, the Board finds that any statement by the Veteran that he has had a painful back since service is less than credible when considered with the record as a whole.  The Veteran's STRs are negative for any in-service injury.  In addition, the earliest clinical evidence is from 1999 and indicates that the etiology of the Veteran's back pain is from twisting his back 2-3 days earlier while working on a fence.  The Board also notes that the June 2005 psychiatric evaluation report by Dr. E.S. reflects that the Veteran reported that in 1975, he had the onset of chronic low back pain.  This conflicts substantially with the Veteran's STRs, the Veteran's private medical record, and the Veteran's statements that the pain began in 1966 or in 1990.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  In the present case, not only is there a lack of evidence in the Veteran's STRs, but the Veteran specifically denied recurrent back pain or injury in his reports of history dated in April 1996 and January 1999.  Thus the evidence of record, both clinical and lay, is against a finding of continuity of symptomatology since service.  

The Board notes that the Veteran has averred that his time in helicopters while on active duty has caused deteriorating conditions of the lower part of the back.  The record indicates that the Veteran was a pilot for the U.S. Department of the Interior from 1980 to 1989.  During this same nine year time period, he had a combined total of less than 6 months of National Guard active duty time.  The Board finds that if the Veteran had continuous back problems due to his flying for the military, it would have been reasonable for him to have sought treatment for it during his nine years as a civilian pilot for the federal government.  

The threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated because service records may be missing.  Russo v. Brown, 9 Vet. App. 46 (1996).  There is no probative nexus opinion of record.

The Veteran may sincerely believe that he has a back disability due to active service; however, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value. Espiritu supra.  In addition, there is no clinical evidence of record that the Veteran has a back disability causally related to active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and service connection for a back disability is not warranted. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 



ORDER

1.  Entitlement to service connection for bilateral ankle disability is denied.

2.  Entitlement to service connection for a back disability is denied.


REMAND

Hypertension

The Veteran avers that he has hypertension causally related to his PTSD and use of Sudafed.  The Veteran is service-connected for PTSD and his claim for entitlement to service connection for allergic rhinitis is currently on appeal.  The Veteran avers that his hypertension began in 1986; however, the Board finds that this statement is less than credible.  A March 1996 report of medical history reflects that the Veteran denied having high or low blood pressure.  A December 1997 private medical record reflects "borderline blood pressure."  The earliest clinical records of a diagnosis of hypertension are July 1998 STRs which reflect that the Veteran had a history of ocular hypertension with no complaints, and was taking Lisinopril for hypertension.  A February 1999 STR reflects the Veteran was on Lisinopril.  Thus, the record, taken as a whole, indicates that the Veteran was diagnosed with hypertension sometime between March 1996 and July 1998.  

The clinical records do not reflect who prescribed the Veteran medication for hypertension or the etiology of his disability.  The Board finds that a remand to obtain any pertinent records, and to obtain a VA examination to determine the etiology and extent of the Veteran's hypertension, to include whether it is secondary to his PTSD or his use of any medication, is warranted.  

The Veteran has also not been provided with VCAA notice as to the evidence required for entitlement to service connection for hypertension, as secondary to a service-connected disability, nor has the applicable law for a secondary service connection claim been outlined in a statement of the case or supplemental statement of the case.

Bilateral eye disability

The Veteran avers that he has a bilateral eye disability due to active service.  He contends that he has allergic reactions which cause his eyes to water, decreased visual acuity, pre-glaucoma, and cancer of the eye area.  

A July 1967 STR reflects that the Veteran had exposure to poison oak and was given prednisone for six days.  A subsequent July STR reflects a prescription of prednisone for "poison ivy about eyes."

A June 1969 STR reflects that the Veteran had allergic rhinitis and without conjunctivitis.

A March 1995 optometry clinic record reflects intraocular pressure (IOP) by non-contact tonometer (NCT) of 19 in the right eye and 20 in the left eye.  STRs beginning in April 1996 reflect that the Veteran was taking Trusopt for high IOP.  

Private medical correspondence, dated in March 2001 reflects that the Veteran had corrected visual acuity of 20/20 bilaterally.  The report is negative for any findings of glaucoma, pre-glaucoma, or any other eye disability.  The clinical records reflect normal confrontational visual fields, normal conjunctive, normal pressure, and normal retina.  

Private medical correspondence dated in April and May 2001 reflects basal cell carcinoma with squamous cell changes of the left medial canthus.

The claims file indicates that the Veteran was a pilot for the Department of Interior from 1980 to 1989.  The Board finds that a remand to obtain any flight physicals and to obtain a VA examination and opinion as to the extent and etiology of any eye disability is warranted.  In this regard, the Board notes that that merely because a Veteran was diagnosed with a disability during ACDUTRA or INACDUTRA does not reflect that the disease or injury initially occurred during ACDUTRA or INACDUTRA. 

Allergic rhinitis/sinusitis

The Veteran avers that since exposure and allergic reactions in 1966 and 1967, he has been extremely sensitive to a variety of allergies and infections.  He alleges that any colds or allergic reactions which are not treated immediately result in sinus infections.  

A July 1967 STR reflects that the Veteran had poison oak and was given prednisone for six days.  A subsequent July STR reflects a prescription of prednisone for "poison ivy about eyes."

A June 1969 STR reflects that the Veteran had allergic rhinitis without conjunctivitis.

The Veteran's March 1996 report of medical history reflects that he denied having had eye trouble, ear, nose, or throat trouble, chronic or frequent colds, sinusitis, or hay fever.  

A private medical record dated in December 1997 reflects no allergies and no medications, but a past history of environmental allergy.  

The Veteran's January 1999 report of medical history reflects that the Veteran reported that he had hay fever or allergic rhinitis.  The word "shots" is handwritten in the disability block.  The Veteran indicated that he has allergies on a regular basis.  A February 1999 STR notes that the Veteran takes Flonase as the occasion requires.

The Board finds that a remand to obtain any flight physicals, and to obtain a VA examination and opinion as to the extent and etiology of any allergy disability is warranted.  

Bilateral hearing loss disability 

In the April 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss disability.  The Veteran filed a notice of disagreement with this denial.  Subsequently, in a November 2007 rating decision, the RO granted the Veteran's claim and evaluated the bilateral hearing loss disability as noncompensable.  In his January 2008 VA Form 9, the Veteran disagreed with the noncompensable rating for his bilateral hearing loss disability.  The claims file does not contain a statement of the case (SOC) with regard to this issue.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board. Manlincon v. West, 12 Vet. App. 238 (1999).

Earlier Effective Date for PTSD

By an April 2006 RO decision, entitlement to service-connected for PTSD was granted with an evaluation of 30 percent effective from February 16, 2005.  In his March 2007 notice of disagreement, the Veteran expressed a disagreement with the effective date assigned.  The claims file does not contain a statement of the case (SOC) on this issue of an earlier effective date.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board. Manlincon v. West, 12 Vet. App. 238 (1999).

Higher initial rating for PTSD

The rating period on appeal for an award of an initial rating for service-connected disability is from the date of award of service connection.  As such, the issue of entitlement to a higher initial evaluation for posttraumatic stress disorder (currently rated 50 percent) is inextricably intertwined with the issue of entitlement to an effective date earlier than February 16, 2005 for the award of service connection for PTSD.  As such, the issue of entitlement to a higher initial evaluation for posttraumatic stress disorder (currently rated 50 percent) is deferred pending completion of the action requested below.


Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issue of entitlement to service connection for hypertension, to include as secondary to a service-connected disability in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2010), Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess/Hartman v. Nicholson.

2.  Request the appellant to identify all medical providers (VA, federal, and private) from whom he has received medical treatment for an eye complaint, hypertension, and allergies, and to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each such provider identified, to include any physical examinations he underwent for flight duty.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records.  

3.  Contact the Department of Interior and attempt to obtain all available medical records for the Veteran, to include flight physicals, from 1980 through 1989.

4.  Thereafter, afford the Veteran VA examinations to determine the nature and etiology of any eye disability, allergy/sinusitis disability, and hypertension.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has a current eye disability, allergy/sinusitis disability, and/or hypertension causally related to his military service.  The claims folder should be reviewed in conjunction with such examinations and the examination reports should indicate that such a review was performed.  Any opinion expressed should be accompanied by a complete rationale.  With regard to hypertension, the examiner should also opine as to whether it is as likely as not that the Veteran's hypertension is caused by, or aggravated by, his PTSD.  If the VA examiner opines that the Veteran's has an allergy disability causally related to active service, the VA examiner should opine as to whether it is as likely as not that the Veteran's hypertension is caused by, or aggravated by allergy medication. 
 
The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2010).  

5.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for an eye disability, an allergy/sinusitis disability, and hypertension to include as secondary to service-connected disability.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  Any supplemental statement of the case issued in regard to the claim for service connection for hypertension, to include as secondary to service-connected disability, should outline the applicable law governing secondary service connection claims, to include the provisions of 38 C.F.R. § 3.310.  The case should be returned to the Board, as warranted.

6.  Issue a statement of the case pursuant to the notice of disagreement received in March 2007 as to the rating decision in April 2006, which in pertinent part, assigned an effective date of February 16, 2005 for the Veteran's PTSD disability.  Issue a statement of the case pursuant to the notice of disagreement received in January 2008 as to the rating decision in November 2007, which assigned a noncompensable evaluation for bilateral hearing loss disability.  Only if the Veteran completes an appeal as to either issue by the timely filing of a substantive appeal should such issue(s) be certified to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


